UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1336



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RICHARD CHARLES NORTON,

                                            Defendant - Appellant,
          and


CYNTHIA K. NORTON,

                                                         Claimant.



                            No. 03-1394



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RICHARD CHARLES NORTON,

                                            Defendant - Appellant,
          and


CYNTHIA K. NORTON,

                                                         Claimant.
Appeals from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CR-99-78)


Submitted:   May 29, 2003                     Decided:   June 3, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Charles Norton, Appellant Pro Se. Thomas Jack Bondurant,
Jr., Assistant United States Attorney, Sharon Burham, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Richard Charles Norton appeals the district court’s order

denying is motion for an evidentiary hearing and a subsequent order

entering a stay of judgment pending appeal.   We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See United States v. Norton,

No. 99-78 (W.D. Va. Jan. 31, 2003 & Mar. 21, 2003).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3